Beck, Oh. J.
The plaintiff has not appealed, and the case therefore cannot be reviewed as it is presented by her petition and evidence. The defendant asks for the divorce in his cross-hill on the ground of desertion by the plaintiff. We think the desertion is established. The parties were married in 1880, and lived together but a few months, when plaintiff left her husband, and did not again return. The defendant is above seventy years of age, and the plaintiff is more than sixty. It appears, that there is no affection between them, and each is desirous of separating from the other. The law *77affords them an avenue of escape from the marriage relations through the desertion of the wife, which is satisfactorily established. The decision of the district court is reversed, and the cause will be remanded for a decree in harmony with this opinion.
Reversed.